Case 4:20-cr-00156-O Document1 Filed 06/17/20 Page 1 off1foP

griciNAL

  
 
 

IN THE UNITED STATES DISTRICT COUR
FOR THE NORTHERN DISTRICT OF TEX

 

FORT WORTH DIVISION
UNITED STATES OF AMERICA §

§
Vs. § No.

§

MARK P. KUPER, D.O. (1) §
MELISSA KUPER (2) § 4-
TRAVIS COUEY (3) - § 20CR- 156-0

INDICTMENT

The Grand Jury charges:

At all times relevant to this Indictment:

Introduction
A Beginning in or around September 2014 and continuing through in or around

December 2017, in the Northern District of Texas, and elsewhere, the defendants, Mark P.
Kuper, D.O., Melissa Kuper, and Travis Couey, created and executed a scheme or pattern
of illegal conduct involving fraudulent health care billings that took advantage of a large
patient population, including many patients who were underserved, disadvantaged, and
elderly. The defendants, along with others known and unknown to the Grand Jury, each
played varying roles and engaged in different aspects of the overall scheme. |

2, Over the course of the conspiracy, the defendants submitted, or caused the

submission of, claims for over $10 million to Medicare, Medicaid, and TRICARE for

Indictment—Page 1
Case 4:20-cr-00156-O Document 1 Filed 06/17/20 Page 2of16 PagelD 2

services that were not rendered, as detailed more fully below. As part of the conspiracy, the
defendants provided the patients with prescriptions for highly-addictive medications,
including oxycodone, Norco, and other controlled substances, to ensure they would continue
to return to the defendants’ practice locations.

3. Defendant Mark P. Kuper, D.O. (hereinafter, Mark Kuper), a resident of
Aledo, Texas, was a doctor of osteopathy licensed in Texas. Mark Kuper controlled,
owned and operated Mark P. Kuper, D.O., PLLC d/b/a Texas Center for Orthopedic and
Spinal Disorders (“TCOSD”). During the relevant time frame, TCOSD operated two clinic
locations—one in Fort Worth and one in Weatherford. Neither TCOSD clinic location was
registered with the State of Texas as a pain management clinic. Mark Kuper was also
registered with the Drug Enforcement Administration (“DEA”) to prescribe controlled
substances, Schedules II through V, under DEA registration number BK85244 14.

4, Defendant Melissa Kuper was married to Mark Kuper. Melissa Kuper had
no medical licenses and was not a licensed health care provider. Melissa Kuper worked at
both TCOSD locations purportedly in a management role at various times throughout the
relevant time period, including in 2016 and 2017.

5. Defendant Travis Couey (hereinafter Couey) was a licensed physical
therapist, who certified patients for physical therapy services at both TCOSD locations.
Couey helped to create and maintain false medical records, including “visit notes,” detailing

services that he never rendered to Medicare, Texas Medicaid, and TRICARE beneficiaries.

Indictment-~-Page 2
Case 4:20-cr-00156-O Document 1 Filed 06/17/20 Page 3of16 PagelD3

| 6. At all times relevant to this Indictment, the Medicare Program (“Medicare”)
was 4 federal health care program providing benefits to persons who were over the age of 65
or disabled. Medicare was funded by federal tax dollars. Medicare provided coverage and
payment for items and services that were reasonable and medically necessary to diagnose or
treat an illness or injury or to improve a malformed body member.

7. The Texas Medicaid Program (“Medicaid”) was a state program jointly
funded by the State of Texas and the federal government that provided medical and health-
related services to certain individuals and families with low incomes and limited financial
resources, including pregnant women, children, and individuals who were blind or disabled
and whose income and other financial and economic resources were insufficient to afford
the cost of necessary medical services. Medicaid covered the costs of a range of medical
services and products.

8. TRICARE was a health care program of the United States Department of
Defense (“DoD”) Military Health System that provided coverage for DoD beneficiaries
worldwide, including active duty service members, National Guard and Reserve members,
retirees, their dependents, and survivors. The Defense Health Agency (“DHA”), an agency
of the DoD, was the military entity responsible for overseeing and administering the
TRICARE program.

9, Medicare, Medicaid, and TRICARE each covered the cost of a range of

medical services that were reasonable and necessary, such as physician office visits and

Indictment—-Page 3
Case 4:20-cr-00156-O Document1 Filed 06/17/20 Page 4of16 PagelD 4

certain outpatient services, including physical therapy and psychotherapy, when the services
were provided by qualified professionals in specified settings and under specified
conditions.

10. | In order to receive Medicare, Medicaid, and TRICARE funds, enrolled
providers, together with their authorized agents, employees, and contractors, agreed to abide
by the procedures, rules, and regulations of each program. A participating physician or
provider periodically submitted an application for enrollment to these programs and agreed
to comply with all of their applicable rules and regulations. These procedures, rules, and
regulations required enrolled providers to, among other things, maintain complete and
accurate patient medical records reflecting the medical assessment and diagnoses of their
patients, as well as records documenting actual treatment of the patients to whom services
were provided and for whom claims for payment were submitted by the physician.

ll. Medicare, Medicaid, and TRICARB were each a “health care benefit
program,” as defined by Title 18, United States Code, Section 24(b).

12. Mark Kuper was enrolled as a participating provider for Medicare, Medicaid,

and TRICARE.

Indictment—-Page 4
Case 4:20-cr-00156-O Document 1 Filed 06/17/20 Page5of16 PagelD5

- COUNT 1
Conspiracy to Commit Health Care Fraud
(Violation of 18 U.S.C. § 1349 (18 U.S.C. § 1347))

13. Paragraphs | through 12 of the Introduction section of this Indictment are
realleged and incorporated by reference as though fully set forth herein.

14. From in or around September 2014 through in or around December 2017, the
exact dates being unknown to the Grand Jury, in the Fort Worth Division of the Northern -
District of Texas, and elsewhere, defendants Mark Kuper, Melissa Kuper, and Travis
Couey did knowingly and willfully combine, conspire, confederate and agree with each
other, and with others, known and unknown to the Grand Jury, to violate Title 18, United
States Code, Section 1347, that is, to execute a scheme and artifice to defraud a health care
benefit program affecting commerce, as defined in Title 18, United States Code, Section

'24(b), that is, Medicare, Medicaid, and TRICARE, and to obtain, by means of materially :
false and fraudulent pretenses, representations, and promises, money and property owned
by, and under the custody and control of, said health care benefit programs, in connection
with the delivery of and payment for health care benefits, items, and services.

Manner and Means of the Conspiracy and Scheme and Artifice to Defraud

15. Defendants Mark Kuper, Melissa Kuper, Travis Couey, and their co-
conspirators sought to accomplish the purpose of the conspiracy and scheme and artifice to
defraud by the following manner and means.

16. It was part of this conspiracy and joint scheme and artifice to defraud

Indictment—Page 5
Case 4:20-cr-00156-O Document 1 Filed 06/17/20 Page 6of16 PagelD 6

Medicate, Medicaid, and TRICARE that defendants Mark Kuper, Melissa Kuper, Travis
Couey, and their co-conspirators devised and executed a scheme to take advantage of
TCOSD’s patients, including many patients who were underserved, disadvantaged, and
elderly, by requiring them to attend appointments for medical services. Often times patients
were required to attend these appointments to receive prescriptions for controlled
substances. These appointments included office visits and outpatient physical therapy and.
psychotherapy services. Although the patients were physically present at the clinics, these
services were not actually rendered, as detailed more fully below.

17. Asa further part of this conspiracy and joint scheme and artifice to defraud,
the false claims submitted to Medicare, Medicaid, and TRICARE included claims
representing that Couey had evaluated patients for physical therapy and created
individualized physical therapy plans of care, when in reality, Couey simply used a
boilerplate template that Mark Kuper created. After fraudulently assessing patients for
physical therapy, the defendants falsely billed for one-on-one physical therapy sessions
purportedly rendered by Couey or Mark Kuper, when the patients actually met in groups
with an athletic trainer, or other unqualified professional, for short periods of non-
reimbursable activities.

18. Mark Kuper fraudulently submitted these services performed by unlicensed
and unqualified staff under non-existent or minimal supervision from Mark Kuper and

Couey to Medicare, Medicaid, and TRICARE for physical therapy services that were not

Indictment—Page 6
Case 4:20-cr-00156-O Document 1 Filed 06/17/20 Page 7of1i6 PagelD 7

rendered. Moreover, the claims submitted for these services indicated the services were
performed by Mark Kuper or Couey, or under their supervision, when Mark Kuper or
Couey had neither performed nor supervised those services.

19. Asa further part of this conspiracy and joint scheme and artifice to defraud,
defendants and others created an assembly line of patients to be seen for psychotherapy
services. Mark Kuper submitted claims for psychotherapy services as though patients
underwent psychotherapy sessions for 60 minutes when in fact patients often saw an
individual other than Mark Kuper for no more than 15 to 20 minutes. Many of the
individuals who saw patients for these psychotherapy appointments were not qualified to
perform psychotherapy. As a further part of this scheme, Mark Kuper billed for these
services as though Mark Kuper directly performed or supervised the services, when in fact
Mark Kuper did neither of these things—and in many instances, Mark Kuper was not
even physically present in the clinic at the time of patient visits. Mark Kuper’s
professional training and background was focused on orthopedics, with no specialized
training in psychotherapy.

20. These claims for physical therapy and psychotherapy were false because (1)
they were not performed, (2) the individuals present were unlicensed and unqualified, and
(3) they were not performed for the time duration stated on the claims.

21. For example, Mark Kuper, Melissa Kuper, Couey, and other co-

conspirators, known and unknown to the Grand Jury, falsified medical records and caused

Indictment—Page 7
Case 4:20-cr-00156-O Document 1 Filed 06/17/20 Page 8of16 PagelD 8

the falsification of medical records related to the following individuals to state that the

individuals had received the following health care services at locations in the Northern

District of Texas on the following dates, even though they did not receive such services as

 

 

 

 

 

 

 

billed:
Ex. Office | Patient; CPT | Service Description | Health Care | Amount
Visit Date | Initials | Code Benefit Billed
Program
1 | 3/30/2016 M.S. | 97110 | Therapeutic exercise to | Medicare/ |§ $194.28
develop strength, Medicaid
endurance, range of
motion, and flexibility,
each 15 minutes
2 | 3/30/2016 | M.S. | 97140 | Manual (physical) Medicare/ $89.88
therapy techniques to | Medicaid
or more regions, each
15 minutes
3 | 3/30/2016 | LS. | 90838 | Psychotherapy, 60 Medicare $329.01
minutes
4 | 4/7/2016 L.S. | 97110 | Therapeutic exercise to Medicare $194.28
develop strength,
endurance, range of
motion, and flexibility,
each 15 minutes
S | 4/7/2016 L.S. | 97140 | Manual (physical) Medicare $89.88
therapy techniques to |
or more regions, each
15 minutes
6 | 4/19/2016 AR. | 90838 | Psychotherapy, 60 Medicare | $329.01
minutes

 

 

 

 

 

 

 

 

 

22. Asa further part of this conspiracy and joint scheme and artifice to defraud,

Mark Kuper would submit claims for additional evaluation and management (E/M) patient

Indictment—Page 8
Case 4:20-cr-00156-O Document 1 Filed 06/17/20 Page9of16 PagelD9

visits with the outpatient psychotherapy visits. Oftentimes these E/M patient visits did not
occur. For instance, for the services referenced above in paragraph 21 Mark Kuper
submitted a claim representing that he performed a 25-minute E/M patient visit (CPT Code
99214) with L.S. (Ex. 3) and A.R. (Ex. 6) on the same dates as the psychotherapy visits
when in fact no such E/M visit occurred.

23. As a further part of this conspiracy and joint scheme and artifice to defraud,
Mark Kuper submitted billing claims in which he purported to have personally performed
services for a duration of time that exceeded the time that any TCOSD employee spent with
a patient. Mark Kuper often billed as though he personaily performed more than 24 hours’
worth of medical care in a single day. Several times Mark Kuper billed as though he had
performed over 100 hours’ worth of medical services in a single 24-hour day. On a least
one occasion, Mark Kuper billed as though he performed approximately 140 hours’ worth
of medical services in a single 24-hour day.

24. Asa further part of this conspiracy and joint scheme and artifice to defraud,
Mark Kuper often billed for procedures when he was not physical present at a clinic
location. Mark Kuper, Melissa Kuper, Couey, and others knew that Mark Kuper was
not present at a clinic location. In or around December 2016, Mark Kuper began to lessen
his physical presence at the TCOSD clinic locations.

25. Beginning in or around April 2016, as a further part of this conspiracy and

joint scheme and artifice to defraud, Melissa Kuper increasingly began to ensure that

Indictment-~Page 9
Case 4:20-cr-00156-O Document 1 Filed 06/17/20 Page 10o0f16 PagelD 10

patients underwent the superficial services in order to get their prescriptions for pain
medications, including Schedule II controlled substances.

26. Asa further part of this conspiracy and joint scheme and artifice to defraud,
Melissa Kuper dispensed prescriptions for pain medications, including Schedule I
controlled substances, as if she were a licensed medical provider. Mark Kuper provided
Melissa Kuper access to and possession of the secure device needed to electronically sign
or authorize prescriptions for controlled substances.

27. Asa further part of this conspiracy and joint scheme and artifice to defraud,
and in an attempt to conceal and obstruct an investigation into their fraudulent billing, Mark
Kuper and Melissa Kuper attempted to destroy medical records and billing records that
evidenced their scheme in an outdoor fireplace of their residence. The billing records were
found on or around October 26, 2017, when firefighters were responding to a fire that
destroyed the residence of Mark Kuper and Melissa Kuper. On that day, firefighters
found charred and burned medical and billing records, including superbills and office visit
summary bills, in an outdoor fireplace. These actions were taken after Mark Kuper had
received at least one subpoena from U.S. Department of Health and Human Services—
Office of Inspector General, and a request for records from the Texas Medicaid Fraud
Control Unit.

All in violation of Title 18, United States Code, Section 1349 (section 1347).

Indictment-—Page 10
Case 4:20-cr-00156-O Document 1 Filed 06/17/20 Page 11of16 PagelD 11

Counts Two through Seven
Health Care Fraud, Aiding and Abetting
~ (18 U.S.C. §§ 1347, 2)

28. Paragraphs | through 27 of this Indictment are realleged and incorporated by
reference as though fully set forth herein.

29. Beginning in or about September 2014 and continuing to in or about
December 2017, in the Northern District of Texas and elsewhere, defendant Mark Kuper
did knowingly and willfully execute, and attempt to execute, the above-described scheme
and artifice to defraud a health care benefit program, that is Medicare, Medicaid, and
TRICARE, health care benefit programs as defined in 18 U.S.C. § 24(b), and to obtain, by
means of materially false and fraudulent pretenses, representations, and promises, money
and property owned by, and under the custody and control of, said health care benefit
programs, in connection with the delivery of and payment for health care benefits, items,

and services, by submitting and causing the submission of the following false claims, each

such claim representing a separate execution of the scheme and artifice:

 

 

 

 

Count Office Patient | CPT Service Health Care | Amount
Visit Date | Initials Code Description Benefit Billed
Program
2 7/10/2015 | M.C. | 90838 | Psychotherapy, 60 | TRICARE $250.00
minutes
3 4/12/2016 | P.S. | 90838 | Psychotherapy, 60 | Medicaid/ $329.01
minutes Amerigroup

 

 

 

 

 

 

 

 

indictment—-Page 11
Case 4:20-cr-00156-O Document 1 Filed 06/17/20 Page 12o0f16 PagelD 12

 

 

 

 

 

 

Count Office Patient) CPT Service Health Care | Amount
Visit Date | Initials | Code Description Benefit Billed
Program
4 4/28/2016 | D.M. | 97110 | Therapeutic TRICARE/ | $194.28
exercise to develop | Medicare
strength, endurance,
range of motion,
and flexibility, each
15 minutes
5 4/28/2016 | D.M. | 97140 Manual (physical) | TRICARE/ $89.88
therapy techniques | Medicare
to 1 or more
regions, each 15
minutes |
6 12/9/2016 | R.B. | 97110 | Therapeutic Medicare/ $194.28
exercise to develop :; Medicaid
strength, endurance,
range of motion,
and flexibility, each
15 minutes
7 12/9/2016 | R.B. | 97140 | Manual (physical) | Medicare/ $89.88
therapy techniques | Medicaid
to 1 or more —

 

 

 

 

regions, each 15
ninutes

 

 

 

All in violation of Title 18, United States Code, Section 1347.

Indictment—Page 12

 
Case 4:20-cr-00156-O Document 1 Filed 06/17/20 Page 130f16 PagelD 13

Count Eight
Unlawful Distribution of Controlled Substances, Aiding and Abetting

(21 U.S.C. § 841(a)(1D), 18 US.C. § 2)

30. On or about November 1, 2016, in the Northern District of Texas, defendant
Melissa Kuper, not a licensed health care provider and therefore acting and intending to act
outside the usual course of professional practice and without a legitimate medical purpose,
did knowingly, intentionally, and unlawfully distribute 90 pills of Norco, then a Schedule II
controlled substance containing hydrocodone, to patient M.S. in violation of 21 U.S.C. §

841 (a)(1).

Indictment——Page 13
Case 4:20-cr-00156-O Document1 Filed 06/17/20 Page 14o0f16 PagelD 14

Notice of Criminal Forfeiture
(18 ULS.C. § 982(a)(7))

Pursuant to 18 U.S.C. § 982(a)(7), upon conviction for violating 18 U.S.C. §§ 1347
and 1349, the defendants Mark Kuper, Melissa Kuper and Travis Couey shall forfeit to
the United States of America property, real or personal, that constitutes or is derived,
directly or indirectly, from gross proceeds traceable to the conspiracy andscheme to defraud.
The property to be forfeited includes, but is not limited to:

e A money judgment equal to the value of any property not available for forfeiture

as a result of any act or omission of the defendant(s) for one or more of the
reasons listed in 21 U.S.C. § 853(p).

e Substitute property as allowed by 18 U.S.C. § 982(b) and 21 U.S.C. § 853(p).

Indictment—Page 14
Case 4:20-cr-00156-O Document 1 Filed 06/17/20 Page 15o0f16 PagelD 15

 

 

A TRUE BILL
FOREPERSQM
ERIN NEALY COX
UNITED STATES ATTORNEY
STEPHEN P/FAHEY~

Assistant United States Attorney
Texas State Bar No. 24101249
1100 Commerce Street, Third Floor
Dallas, Texas 75242-1699
Telephone: 214.659.8600

Fax: 214.659.8803

Zdargrta! |

JEINDSEY BERA Cc
bo United States las’
Texas State Bar No. 24051767
1100 Commerce Street, Third Floor
Dallas, Texas 75242-1699
Telephone: 214.659.8600
Fax: 214.659.8803

Indictment---Page 15
| 7 Case 4:20-cr-00156-O Document 1 Filed 06/17/20 Page 16o0f16 PagelD 16

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
FORT WORTH DIVISION

 

THE UNITED STATES OF AMERICA

MARK P. KUPER, D.O. (01)
MELISSA KUPER (02)
TRAVIS COUEY (03)

 

INDICTMENT

18 U.S.C. § 1349 (18 ULS.C, § 1347)
Conspiracy to Commit Healthcare Fraud
(Count 1)

18 U.S.C. §§ 1347, 2

Healthcare Fraud, Aid and Abetting
(Counts 2 and 7)

21 U.S.C. § 841(aX(1), 18 U.S.C. § 2

Unlawful Distribution of Controlled Substances, Aiding and Abetting
(Count 8)

Forfeiture Notice
18 U.S.C. § 982(a)(7)

 

A true bill rendered

eae a a a a a a

FORT WORTH FOREPERS
Filed in open court this 17° day of June, 2020.

 

  

 

Sete ene RE Te YS EP Na

Warrant to be Issued

 

ee

 

 

 
